

114 SRES 33 IS: Authorizing expenditures by the Committee on Homeland Security and Governmental Affairs.
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 33IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Mr. Johnson, from the Committee on Homeland Security and Governmental Affairs, reported the following original resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAuthorizing expenditures by the Committee on Homeland Security and Governmental Affairs.1.General
 authorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of such rules and S. Res. 445, agreed to October 9, 2004 (108th Congress), including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Homeland Security and Governmental Affairs (in this resolution referred to as the committee) is authorized from March 1, 2015, through February 28, 2017, in its discretion, to—(1)make expenditures from the contingent fund of the Senate;(2)employ personnel; and(3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, use on a reimbursable or nonreimbursable basis the services of personnel of any such department or agency.2.Expenses(a)Expenses for
 period ending September 30, 2015The expenses of the committee for the period March 1, 2015, through September 30, 2015, under this resolution shall not exceed $5,591,653, of which amount—(1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and(2)not to exceed $20,000 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).(b)Expenses for fiscal year 2016 periodThe expenses of the committee for the period October 1, 2015, through September 30, 2016, under this section shall not exceed $9,585,691, of which amount—(1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and(2)not to exceed $20,000 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).(c)Expenses for period ending February 28, 2017The expenses of the committee for the period October 1, 2016, through February 28, 2017, under this section shall not exceed $3,994,038, of which amount—(1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and(2)not to exceed $20,000 may be expended for the training of the professional staff of the committee (under procedures specified by section 202(j) of that Act).3.Reporting
 legislationThe committee shall report its findings, together with such recommendations for legislation as it deems advisable, to the Senate at the earliest practicable date, but not later than February 28, 2017.4.Expenses and
			 agency contributions(a)Expenses of the
			 committee(1)In
 generalExcept as provided in paragraph (2), expenses of the committee under this resolution shall be paid from the contingent fund of the Senate upon vouchers approved by the chairman of the committee.(2)Vouchers not
 requiredVouchers shall not be required for—(A)the disbursement of salaries of employees paid at an annual rate;(B)the payment of telecommunications provided by the Office of the Sergeant at Arms and Doorkeeper;(C)the payment of stationery supplies purchased through the Keeper of the Stationery;(D)payments to the Postmaster of the Senate;(E)the payment of metered charges on copying equipment provided by the Office of the Sergeant at Arms and Doorkeeper;(F)the payment of Senate Recording and Photographic Services; or(G)the payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper.(b)Agency
 contributionsThere are authorized to be paid from the appropriations account for Expenses of Inquiries and Investigations of the Senate such sums as may be necessary for agency contributions related to the compensation of employees of the committee—(1)for the period March 1, 2015, through September 30, 2015;(2)for the period October 1, 2015, through September 30, 2016; and(3)for the period October 1, 2016, through February 28, 2017.5.Investigations(a)In generalThe committee, or any duly authorized subcommittee of the committee, is authorized to study or investigate—(1)the efficiency and economy of operations of all branches of the Government including the possible existence of fraud, misfeasance, malfeasance, collusion, mismanagement, incompetence, corruption, or unethical practices, waste, extravagance, conflicts of interest, and the improper expenditure of Government funds in transactions, contracts, and activities of the Government or of Government officials and employees and any and all such improper practices between Government personnel and corporations, individuals, companies, or persons affiliated therewith, doing business with the Government, and the compliance or noncompliance of such corporations, companies, or individuals or other entities with the rules, regulations, and laws governing the various governmental agencies and its relationships with the public;(2)the extent to which criminal or other improper practices or activities are, or have been, engaged in the field of labor-management relations or in groups or organizations of employees or employers, to the detriment of interests of the public, employers, or employees, and to determine whether any changes are required in the laws of the United States in order to protect such interests against the occurrence of such practices or activities;(3)organized criminal activity which may operate in or otherwise utilize the facilities of interstate or international commerce in furtherance of any transactions and the manner and extent to which, and the identity of the persons, firms, or corporations, or other entities by whom such utilization is being made, and further, to study and investigate the manner in which and the extent to which persons engaged in organized criminal activity have infiltrated lawful business enterprise, and to study the adequacy of Federal laws to prevent the operations of organized crime in interstate or international commerce, and to determine whether any changes are required in the laws of the United States in order to protect the public against such practices or activities;(4)all other aspects of crime and lawlessness within the United States which have an impact upon or affect the national health, welfare, and safety, including but not limited to investment fraud schemes, commodity and security fraud, computer fraud, and the use of offshore banking and corporate facilities to carry out criminal objectives;(5)the efficiency and economy of operations of all branches and functions of the Government with particular reference to—(A)the effectiveness of present national security methods, staffing, and processes as tested against the requirements imposed by the rapidly mounting complexity of national security problems;(B)the capacity of present national security staffing, methods, and processes to make full use of the Nation’s resources of knowledge and talents;(C)the adequacy of present intergovernmental relations between the United States and international organizations principally concerned with national security of which the United States is a member; and(D)legislative and other proposals to improve these methods, processes, and relationships;(6)the efficiency, economy, and effectiveness of all agencies and departments of the Government involved in the control and management of energy shortages including, but not limited to, their performance with respect to—(A)the collection and dissemination of accurate statistics on fuel demand and supply;(B)the implementation of effective energy conservation measures;(C)the pricing of energy in all forms;(D)coordination of energy programs with State and local government;(E)control of exports of scarce fuels;(F)the management of tax, import, pricing, and other policies affecting energy supplies;(G)maintenance of the independent sector of the petroleum industry as a strong competitive force;(H)the allocation of fuels in short supply by public and private entities;(I)the management of energy supplies owned or controlled by the Government;(J)relations with other oil producing and consuming countries;(K)the monitoring of compliance by governments, corporations, or individuals with the laws and regulations governing the allocation, conservation, or pricing of energy supplies; and(L)research into the discovery and development of alternative energy supplies; and(7)the efficiency and economy of all branches and functions of Government with particular references to the operations and management of Federal regulatory policies and programs.(b)Extent of inquiriesIn carrying out the duties provided in subsection (a), the inquiries of this committee or any subcommittee of the committee shall not be construed to be limited to the records, functions, and operations of any particular branch of the Government and may extend to the records and activities of any persons, corporation, or other entity.(c)Special committee authorityFor the purposes of this subsection, the committee, or any duly authorized subcommittee of the committee, or its chairman, or any other member of the committee or subcommittee designated by the chairman is authorized, in its, his, her, or their discretion—(1)to require by subpoena or otherwise the attendance of witnesses and production of correspondence, books, papers, and documents;(2)to hold hearings;(3)to sit and act at any time or place during the sessions, recess, and adjournment periods of the Senate;(4)to administer oaths; and(5)to take testimony, either orally or by sworn statement, or, in the case of staff members of the Committee and the Permanent Subcommittee on Investigations, by deposition in accordance with the Committee Rules of Procedure.(d)Authority of other committeesNothing contained in this section shall affect or impair the exercise of any other standing committee of the Senate of any power, or the discharge by such committee of any duty, conferred or imposed upon it by the Standing Rules of the Senate or by the Legislative Reorganization Act of 1946.(e)Subpoena authorityAll subpoenas and related legal processes of the committee and any duly authorized subcommittee of the committee authorized under S. Res. 253, agreed to October 3, 2013 (113th Congress), are authorized to continue.